Le Grand, C. J.,
delivered the opinion of this court.
We concur with the opinion of the chancellor in this case. Besides which, the point involved in it has been expressly decided by this court in the case of Price and Bevans vs. McDonald, et al., 2 Maryland Rep., 403. In that case, as in this, the deed was recorded, but had been defectively acknowledged. The court held, that such registration could not aífect a bona fide purchaser without notice. In the case before us the appellee Scott, swears, in his answer, that he had no knowledge of the previous deed of Reardon and wife to the appellant, and there is no proof to the contrary.
Decree affirmed, and cause sent to Barford county court for further proceedings, under act of 1854, ch. 183.